I dissent. I think the failure to give a warning signal made a case of negligence for the jury.
I do not think the cases cited support the position of the majority. In Memphis, D.  G.R. Co. v. Yandall, 123 Ark. 515,185 S.W. 1096, a warning signal *Page 656 
was given under such circumstances that the injured workman was deemed to have heard it. In McInerney v. President, etc., ofDelaware  H. Canal Co., 151 N.Y. 411, 45 N.E. 848, the railroad company was exonerated from liability on the ground that the injured workman was a fellow servant of the train crew. InCampbell v. New York, N.H.  H.R. Co., 92 Conn. 322,102 A. 597, the order to move the car was given by the employer of the injured workman. In Prosser v. West Jersey  S.R. Co.,75 N.J.L. 614, 68 A. 58, the workman was held to be a mere licensee, to whom the defendant did not owe the duty of reasonable care unless it knew of his presence. In Lovell v.Kansas City Southern Ry. Co., 121 Mo. App. 466, 97 S.W. 193, the accident occurred at the lunch hour, and there was no sign of activity about the car. In Cunningham v. Philadelphia  R. Ry.Co., 249 Pa. 134, 94 A. 467, the injured workman had gone under the car to eat his lunch. The court said:
"There was, therefore, no legal duty resting upon the crew to give warning of the approach of the engine and cars, so far as the plaintiff was concerned, for he had done a most unusual and extraordinary thing, of which the defendant had no conceivable notice. To him at the time he was injured the defendant owed no duty, and the jury ought not to have been permitted to find that, as to him, it had been negligent, even if its employees had not given notice of the approach of their train."
Cleveland C.C.  St. L. Ry. Co. v. Stephenson, 139 Ind. 641,37 N.E. 720, is another case of injury to a licensee.
Under the clear weight of authority, the respondent here was an invitee to whom the appellant owed reasonable care. 52 C.J. 538, 620, 622; Note 44 A.L.R. 1083. Our own cases go so far as to hold that a railroad company must exercise reasonable care toward a *Page 657 
licensee. Roth v. Union Depot Co., 13 Wash. 525, 43 P. 641, 44 P. 253, 31 L.R.A. 855; Hiatt v. Northern Pacific Ry. Co.,138 Wash. 558, 244 P. 994.
There is no evidence that Golding had any authority to order the car moved. The presumption assumed in the majority opinion that he had, is equivalent to the finding of a fact — the determination of which, in any event, was within the province of the jury.